

INFINITY PHARMACEUTICALS, INC.
Nonstatutory Stock Option Agreement
Inducement Grant Pursuant to NASDAQ Stock Market Rule 5635(c)(4)

1.Grant of Option. This agreement (the “Agreement”) evidences the grant by
Infinity Pharmaceuticals, Inc. (the “Company”) on [_____________], 201[_] (the
“Grant Date”) to [_____________], an employee of the Company (the
“Participant”), of an option (the “Option”) to purchase, on the terms provided
herein, a total of [_____] shares (the “Shares”) of common stock, $0.001 par
value per share, of the Company (“Common Stock”) at $[_____] per Share, in
connection with the commencement of the Participant’s employment with the
Company. Unless earlier terminated, this Option shall expire at 5:00 p.m.,
Eastern Time, on [Ten Years minus 1 Day from Grant Date] (the “Option Expiration
Date”). Except as otherwise indicated by the context, the term “Participant”, as
used herein, shall be deemed to include any person who acquires the right to
exercise the Option validly under its terms.
2.    Inducement Grant. The Option was granted to the Participant pursuant to
the inducement grant exception under NASDAQ Stock Market Rule 5635(c)(4), and
not pursuant to the Company’s 2010 Stock Incentive Plan (the “Plan”) or any
equity incentive plan of the Company, as an inducement that is material to the
Participant’s employment with the Company.
3.    Nonstatutory Option. It is intended that the Option shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
4.    Vesting Schedule.
(a)    Except as otherwise provided herein, this Option will become exercisable
(“vest”) as to [__]% of the original number of Shares on one-year anniversary of
the Grant Date and as to an additional [__]% of the original number of Shares at
the end of each successive month following the one-year anniversary of the Grant
Date until the fourth anniversary of the Grant Date.
(b)    The right of exercise shall be cumulative so that to the extent the
Option is not exercised in any period to the maximum extent permissible it shall
continue to be exercisable, in whole or in part, with respect to all Shares for
which it is vested until the earlier of the Option Expiration Date or the
termination of the Option under Section 5 hereof.
5.    Exercise of Option.
(a)    Form of Exercise. Each election to exercise the Option shall be in
writing (which may be in electronic form), signed by the Participant, and
accompanied by payment in full pursuant to Section 6 hereof. The Participant may
purchase less than the number of shares covered hereby, provided that no partial
exercise of the Option may be for any fractional share.







--------------------------------------------------------------------------------




Subject to the conditions in this Agreement, Common Stock purchased upon the
exercise of this Option will be delivered as soon as practicable following
exercise.
(b)    Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 5, the Option may not be exercised unless the
Participant, at the time he or she exercises the Option, is, and has been at all
times since the Grant Date, an employee, officer or director of, or consultant
or advisor to, (i) the Company or (ii) any other entity the employees, officers,
directors, consultants, or advisors of which are eligible to receive option
grants under the Plan (an “Eligible Participant”).
(c)    Termination of Relationship with the Company. If the Participant ceases
to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d), (e) and (f) below, the right to exercise the Option shall
terminate three months after such cessation (but in no event after the Option
Expiration Date), provided that the Option shall be exercisable only to the
extent that the Participant was entitled to exercise the Option on the date of
such cessation. Notwithstanding the foregoing, if the Participant, prior to the
Option Expiration Date, violates the non-competition or confidentiality
provisions of any employment contract, confidentiality and nondisclosure
agreement or other agreement between the Participant and the Company, the right
to exercise the Option shall terminate immediately upon such violation.
(d)    Exercise Period Upon Death or Disability. If the Participant dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Option Expiration Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, the Option shall be exercisable, within the period of one
year following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
the Option shall be exercisable only to the extent that the Option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that the Option shall not be exercisable after the Option
Expiration Date.
(e)    Termination for Cause. If, prior to the Option Expiration Date, the
Participant’s employment or other relationship with the Company is terminated by
the Company for Cause (as defined below), the right to exercise the Option shall
terminate immediately upon the effective date of such termination of employment
or other relationship. If the Participant is party to an employment, consulting
or severance agreement with the Company that contains a definition of “cause”
for termination of employment or other relationship, “Cause” shall have the
meaning ascribed to such term in such agreement. Otherwise, “Cause” shall mean
willful misconduct by the Participant or willful failure by the Participant to
perform his or her responsibilities to the Company (including, without
limitation, breach by the Participant of any provision of any employment,
consulting, advisory, nondisclosure, non-competition or other similar agreement
between the Participant and the Company), as determined by the Company, which
determination shall be conclusive. The Participant shall be considered to have
been discharged for “Cause” if the Company determines, within 30 days after the
Participant’s resignation, that discharge for cause was warranted.


- 2 -

--------------------------------------------------------------------------------




(f)    Board Discretion. Notwithstanding this Section 5, the Board of Directors
of the Company (the “Board”) may, in its sole discretion, determine the effect
on the Option of the Participant’s death, disability, termination or other
cessation of employment, authorized leave of absence or other change in
employment or other status of the Participant and the extent to which, and the
period during which, the Participant, or the Participant’s legal representative,
conservator, guardian or Designated Beneficiary, may exercise rights under the
Option. For the purposes of this Agreement, a “Designated Beneficiary” is (i)
the beneficiary designated, in a manner determined by the Board, by the
Participant to receive amounts due or exercise rights of the Participant in the
event of the Participant’s death or (ii) in the absence of an effective
designation by the Participant, the Participant’s estate.
6.    Payment Upon Exercise.
(a)    Methods of Payment. Common Stock purchased upon the exercise of this
Option shall be paid for as follows:
(i)    in cash or by check, payable to the order of the Company;
(ii)    except as may otherwise be approved by the Board, in its sole
discretion, by (i) delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding or (ii) delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price and any required tax withholding;
(iii)    to the extent approved by the Board, in its sole discretion, by
delivery (either by actual delivery or attestation) of shares of Common Stock
owned by the Participant valued at their Fair Market Value (as defined below),
provided (i) such method of payment is then permitted under applicable law, (ii)
such Common Stock, if acquired directly from the Company, was owned by the
Participant for such minimum period of time, if any, as may be established by
the Board in its discretion and (iii) such Common Stock is not subject to any
repurchase, forfeiture, unfulfilled vesting or other similar requirements;
(iv)    to the extent approved by the Board, in its sole discretion, by delivery
of a notice of “net exercise” to the Company, as a result of which the
Participant would receive (i) the number of shares underlying the portion of the
Option being exercised, less (ii) such number of shares as is equal to (A) the
aggregate exercise price for the portion of the Option being exercised divided
by (B) the Fair Market Value on the date of exercise;
(v)    to the extent permitted by applicable law and approved by the Board, in
its sole discretion, by payment of such other lawful consideration as the Board
may determine; or
(vi)    by any combination of the above permitted forms of payment.
(b)    Fair Market Value.


- 3 -

--------------------------------------------------------------------------------




(i)    General. For the purposes of this Agreement, the “Fair Market Value” of a
share of Common Stock will be determined as follows:
(A)    if the Common Stock trades on a national securities exchange, the closing
sale price (for the primary trading session) on the Grant Date;
(B)    if the Common Stock does not trade on any such exchange, the average of
the closing bid and asked prices as reported by an authorized OTCBB market data
vendor as listed on the OTCBB website (otcbb.com) on the Grant Date; or
(C)    if the Common Stock is not publicly traded, the Board will determine the
Fair Market Value hereunder using any measure of value it determines to be
appropriate (including, as it considers appropriate, relying on appraisals) in a
manner consistent with the valuation principles under Section 409A of the Code,
except as the Board may expressly determine otherwise.
(ii)    Non-Trading Days. For any date that is not a trading day, the Fair
Market Value of a share of Common Stock for such date will be determined by
using the closing sale price or average of the bid and asked prices, as
appropriate, for the immediately preceding trading day and with the timing in
the formulas above adjusted accordingly. The Board can substitute a particular
time of day or other measure of “closing sale price” or “bid and asked prices”
if appropriate because of exchange or market procedures or can, in its sole
discretion, use weighted averages either on a daily basis or such longer period
as complies with Section 409A of the Code.
(iii)    Sole Discretion. The Board has sole discretion to determine the Fair
Market Value hereunder, and this Option is conditioned on the Participant’s
agreement that the Board’s determination is conclusive and binding even though
others might make a different determination.
7.    Withholding.
(a)    General. No Shares will be issued pursuant to the exercise of the Option
and the Company will not otherwise recognize any ownership of Common Stock under
the Option unless and until the Participant pays to the Company, or makes
provision satisfactory to the Company for payment of, any federal, state or
local or other income or employment tax withholding obligations required by law
to be withheld in respect of the Option. The Company may decide to satisfy the
withholding obligations through additional withholding on salary or wages. If
the Company elects not to or cannot withhold from other compensation, the
Participant must pay the Company the full amount, if any, required for
withholding or have a broker tender to the Company cash equal to the withholding
obligations.
(b)    Satisfaction of Obligations by Delivery of Shares. If approved by the
Board, in its sole discretion, the Participant may satisfy such tax obligations
in whole or in part by delivery (either by actual delivery or attestation) of
shares of Common Stock, including shares retained from the Option creating the
tax obligation, valued at their Fair Market Value;


- 4 -

--------------------------------------------------------------------------------




provided, however, except as otherwise provided by the Board, that the total tax
withholding where stock is being used to satisfy such tax obligations cannot
exceed the Company’s minimum statutory withholding obligations (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income). Shares
used to satisfy tax withholding requirements cannot be subject to any
repurchase, forfeiture, unfulfilled vesting or other similar requirements.
8.    Nontransferability of Option. The Option may not be sold, assigned,
transferred, pledged or otherwise encumbered by the Participant, either
voluntarily or by operation of law, except by will, the laws of descent and
distribution, or a qualified domestic relations order, and, during the lifetime
of the Participant, the Option shall be exercisable only by the Participant;
provided, however, that the Participant may make a gratuitous transfer of this
Option to or for the benefit of any immediate family member, family trust or
other entity established for the benefit of the Participant and/or an immediate
family member thereof so long as the Company is eligible to use a Form S-8 under
the Securities Act for the registration of the sale of the Common Stock subject
to this Option to such proposed transferee; provided further, that the Company
shall not be required to recognize any such permitted transfer until such time
as such permitted transferee shall, as a condition to such transfer, deliver to
the Company a written instrument in form and substance satisfactory to the
Company confirming that such transferee shall be bound by all of the terms and
conditions of this Option. For the avoidance of doubt, nothing contained in this
Section 8 shall be deemed to restrict a transfer to the Company.
9.    Adjustments for Changes in Common Stock and Certain Other Events.
(a)    Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, the number and class of securities and exercise price per share of
this Option shall be equitably adjusted by the Company (or a substituted option
may be made, if applicable) in the manner determined by the Board. Without
limiting the generality of the foregoing, in the event the Company effects a
split of the Common Stock by means of a stock dividend and the exercise price of
and the number of shares subject to an outstanding Option are adjusted as of the
date of the distribution of the dividend (rather than as of the record date for
such dividend), then the Participant who exercises this Option between the
record date and the distribution date for such stock dividend shall be entitled
to receive, on the distribution date, the stock dividend with respect to the
shares of Common Stock acquired upon such Option exercise, notwithstanding the
fact that such shares were not outstanding as of the close of business on the
record date for such stock dividend.
(b)    Reorganization Events.
(i)    Definition. A “Reorganization Event” shall mean: (a) any merger or
consolidation of the Company with or into another entity as a result of which
all of the Common Stock of the Company is converted into or exchanged for the
right to receive cash, securities or other property or is cancelled, (b) any
transfer or disposition of all of the Common


- 5 -

--------------------------------------------------------------------------------




Stock of the Company for cash, securities or other property pursuant to a share
exchange or other transaction or (c) any liquidation or dissolution of the
Company.
(ii)    Consequences of a Reorganization Event on this Option.
(A)    In connection with a Reorganization Event, the Board may take any one or
more of the following actions as to this Option (or any portion thereof) on such
terms as the Board determines (except to the extent specifically provided
otherwise in another agreement between the Company and the Participant): (i)
provide that this Option shall be assumed, or a substantially equivalent Option
shall be substituted, by the acquiring or succeeding corporation (or an
affiliate thereof), (ii) upon written notice to the Participant, provide that
all of the Participant’s unexercised portion of this Option will terminate
immediately prior to the consummation of such Reorganization Event unless
exercised by the Participant (to the extent then exercisable) within a specified
period following the date of such notice, (iii) provide that this Option shall
become exercisable, realizable, or deliverable, or restrictions applicable to
this Option shall lapse, in whole or in part prior to or upon such
Reorganization Event, (iv) in the event of a Reorganization Event under the
terms of which holders of Common Stock will receive upon consummation thereof a
cash payment for each share surrendered in the Reorganization Event (the
“Acquisition Price”), make or provide for a cash payment to the Participant with
respect to this Option equal to (A) the number of shares of Common Stock subject
to the vested portion of this Option (after giving effect to any acceleration of
vesting that occurs upon or immediately prior to such Reorganization Event)
multiplied by (B) the excess, if any, of (I) the Acquisition Price over (II) the
exercise price of this Option and any applicable tax withholdings, in exchange
for the termination of this Option, (v) provide that, in connection with a
liquidation or dissolution of the Company, this Option shall convert into the
right to receive liquidation proceeds (if applicable, net of the exercise price
thereof and any applicable tax withholdings) and (vi) any combination of the
foregoing.
(B)    For purposes of Section 9(b)(ii)(A)(i), this Option shall be considered
assumed if, following consummation of the Reorganization Event, this Option
confers the right to purchase, for each share of Common Stock subject to this
Option immediately prior to the consummation of the Reorganization Event, the
consideration (whether cash, securities or other property) received as a result
of the Reorganization Event by holders of Common Stock for each share of Common
Stock held immediately prior to the consummation of the Reorganization Event
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock); provided, however, that if the consideration received as a result
of the Reorganization Event is not solely common stock of the acquiring or
succeeding corporation (or an affiliate thereof), the Company may, with the
consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise of this Option to consist solely
of such number of shares of common stock of the acquiring or succeeding
corporation (or an affiliate thereof) that the Board determined to be equivalent
in value (as of the date of such determination or another date specified by the
Board) to the per share consideration received by holders of outstanding shares
of Common Stock as a result of the Reorganization Event.


- 6 -

--------------------------------------------------------------------------------




(c)    Change in Control Events.
(i)    Definition. A “Change in Control Event” shall mean:
(A)    the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act” and, such acquirer, a “Person”) of beneficial ownership of
any capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 under the Exchange Act) 50%
or more of either (x) the then-outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (A), the following acquisitions
shall not constitute a Change in Control Event: (1) any acquisition directly
from the Company or (2) any acquisition by any entity pursuant to a Business
Combination (as defined below) which complies with clauses (x) and (y) of
subsection (C) of this definition;
(B)    a change in the composition of the Board that results in the Continuing
Directors (as defined below) no longer constituting a majority of the Board (or,
if applicable, the Board of Directors of a successor corporation to the
Company), where the term “Continuing Director” means at any date a member of the
Board (x) who was a member of the Board on March 11, 2010 or (y) who was
nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; provided, however, that there shall be excluded from
this clause (y) any individual whose initial assumption of office occurred as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents, by or on behalf of a person other than the Board;
(C)    the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively,


- 7 -

--------------------------------------------------------------------------------




immediately prior to such Business Combination and (y) no Person (excluding any
employee benefit plan (or related trust) maintained or sponsored by the Company
or by the Acquiring Corporation) beneficially owns, directly or indirectly, 50%
or more of the then-outstanding shares of common stock of the Acquiring
Corporation, or of the combined voting power of the then-outstanding securities
of such corporation entitled to vote generally in the election of directors
(except to the extent that such ownership existed prior to the Business
Combination); or
(D)    the liquidation or dissolution of the Company.
(ii)    Effect on Option. Notwithstanding the provisions of Section 9(b),
effective immediately prior to a Change in Control Event, except to the extent
specifically provided to the contrary in any other agreement between the
Participant and the Company, this Option shall automatically become immediately
exercisable in full.
(iii)    Section 409A. The definition of Change in Control Event for purposes of
this Option is intended to conform to a Section 409A Change in Control Event,
pursuant to the description of “Change in Control Events” in Treasury Regulation
section 1.409A-3(i)(5), or in subsequent IRS guidance describing what
constitutes a change in control event for purposes of Section 409A of the Code
when an Option is subject to Section 409A. Accordingly, no Change in Control
Event will be deemed to provide for acceleration of payment with respect to a
transaction or event described in this Section 9(c) unless the transaction or
event would constitute a 409A Change in Control Event.
10.    Miscellaneous.
(a)    No Right To Employment or Other Status. The grant of this Option shall
not be construed as giving the Participant the right to continued employment or
any other relationship with the Company. The Company expressly reserves the
right at any time to dismiss or otherwise terminate its relationship with the
Participant free from any liability or claim hereunder.
(b)    No Rights As Stockholder. Subject to the provisions of this Option, no
Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed with respect to
this Option until becoming the record holder of such shares. For the avoidance
of doubt, this Option also does not provide for the payment or accrual of
dividend equivalents.
(c)    Administration by Board. The Board will administer this Agreement and may
construe and interpret the terms hereof. The Board may correct any defect,
supply any omission or reconcile any inconsistency in this Agreement in the
manner and to the extent it shall deem expedient and it shall be the sole and
final judge of such expediency. All decisions by the Board shall be made in the
Board’s sole discretion and shall be final and binding on all persons having or
claiming any interest in or under this Agreement.
(d)    Appointment of Committees. To the extent permitted by applicable law, the
Board may delegate any or all of its powers hereunder to one or more committees
or


- 8 -

--------------------------------------------------------------------------------




subcommittees of the Board (a “Committee”). All references herein to the “Board”
shall mean the Board or a Committee of the Board to the extent that the Board’s
powers or authority hereunder have been delegated to such Committee.
(e)    Amendment. The Board may amend, modify or terminate this Agreement,
including but not limited to, substituting another option of the same or a
different type and changing the date of exercise or realization. The
Participant’s consent to such action shall be required unless (i) the Board
determines that the action, taking into account any related action, does not
materially and adversely affect the Participant or (ii) the change is permitted
under Section 9.
(f)    Limitation on Repricing. Notwithstanding Section 10(e) above, unless such
action is approved by the Company’s stockholders, the Company may not (except as
provided for under Section 9): (1) amend this Option to provide an exercise
price per share that is lower than the then-current exercise price per share of
the Option, (2) cancel this Option and grant in substitution therefor a new
option covering the same or a different number of shares of Common Stock and
having an exercise price per share lower than the then-current exercise price
per share of this Option, (3) cancel in exchange for a cash payment this Option
if its exercise price per share is below the then-current Fair Market Value,
other than pursuant to Section 9, or (4) take any other action with respect to
this Option that constitutes a “repricing” within the meaning of the rules of
the NASDAQ Stock Market.
(g)    Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to this Agreement until (i) all
conditions of this Agreement have been met to the satisfaction of the Company,
(ii) in the opinion of the Company’s counsel, all other legal matters in
connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and regulations and any applicable
stock exchange or stock market rules and regulations, and (iii) the Participant
has executed and delivered to the Company such representations or agreements as
the Company may consider appropriate to satisfy the requirements of any
applicable laws, rules or regulations.
(h)    Acceleration. The Board may at any time provide that this Option shall
become immediately exercisable in whole or in part, free of some or all
restrictions or conditions, or otherwise realizable in whole or in part, as the
case may be.
(i)    Compliance with Section 409A of the Code. Except as provided herein, if
and to the extent any portion of any payment, compensation or other benefit
provided to the Participant in connection with his or her employment termination
is determined to constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Code and the Participant is a specified employee
as defined in Section 409A(a)(2)(B)(i) of the Code, as determined by the Company
in accordance with its procedures, by which determination the Participant
(through accepting this Option) agrees that he or she is bound, such portion of
the payment, compensation or other benefit shall not be paid before the day that
is six months plus one day after the date of “separation from service” (as
determined under Section 409A of the Code) (the “New Payment Date”), except as
Section 409A of the Code may then permit. The aggregate of any payments that
otherwise would have been paid to the Participant during the


- 9 -

--------------------------------------------------------------------------------




period between the date of separation from service and the New Payment Date
shall be paid to the Participant in a lump sum on such New Payment Date, and any
remaining payments will be paid on their original schedule. The Company makes no
representations or warranty and shall have no liability to the Participant or
any other person if any provisions of or payments, compensation or other
benefits hereunder are determined to constitute nonqualified deferred
compensation subject to Section 409A of the Code but do not to satisfy the
conditions of that section.
(j)    Limitations on Liability. Notwithstanding any other provisions of this
Agreement, no individual acting as a director, officer, employee or agent of the
Company will be liable to the Participant, a spouse, a beneficiary, or any other
person for any claim, loss, liability, or expense incurred in connection with
this Agreement, nor will such individual be personally liable with respect to
this Agreement because of any contract or other instrument he or she executes in
his or her capacity as a director, officer, employee or agent of the Company.
The Company will indemnify and hold harmless each director, officer, employee or
agent of the Company to whom any duty or power relating to the administration or
interpretation of this Agreement has been or will be delegated, against any cost
or expense (including attorneys’ fees) or liability (including any sum paid in
settlement of a claim with the Board’s approval) arising out of any act or
omission to act concerning this Agreement unless arising out of such person’s
own fraud or bad faith.
(k)    Severability. The invalidity or unenforceability of any provision hereof
shall not affect the validity or enforceability of any other provision hereof,
and each such other provision shall be severable and enforceable to the extent
permitted by law.
(l)    Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware, excluding choice-of-law
principles of the law of such state that would require the application of the
laws of a jurisdiction other than the State of Delaware.
(m)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one in the same instrument.
(n)    Entire Agreement. This Agreement constitutes the entire agreement between
the parties, and supersedes all prior agreements and understandings, relating to
the subject matter hereof.
[Remainder of Page Intentionally Left Blank]






- 10 -

--------------------------------------------------------------------------------






The Company has caused this Option to be executed by its duly authorized
officer.
 


 
INFINITY PHARMACEUTICALS, INC.
 
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 







Signature Page to Inducement Grant





--------------------------------------------------------------------------------






PARTICIPANT ACCEPTANCE


The undersigned hereby accepts the foregoing Option and agrees to the terms and
conditions thereof.
 


 
PARTICIPANT
 
 
 
 
 
 
 
By:
 
 
Name:
 
 
Address:
 
 
 
 
 
 
 
 
Telephone:
 







Signature Page to Inducement Grant



